[J-29-2019] [MO: Wecht, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 :    No. 26 WAP 2018
                                               :
                      Appellee                 :    Appeal from the Order of the Superior
                                               :    Court entered February 14, 2018 at
                                               :    No. 158 WDA 2017, affirming the
               v.                              :    Order of the Court of Common Pleas
                                               :    of Somerset County entered
                                               :    December 22, 2016, at No. CP-56-
 JEFFREY ALAN OLSON,                           :    CR-0000544-2015
                                               :
                      Appellant                :    ARGUED: April 10, 2019


                                  DISSENTING OPINION


JUSTICE DONOHUE                                    DECIDED: OCTOBER 31, 2019

       I join the Dissenting Opinion authored by Chief Justice Saylor in all respects other

than the last paragraph, which addresses the possibility of waiver of a Birchfield claim.